Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 4/11/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): No claims remain pending in the Application drawn to the originally presented invention. See 37 CFR 1.111. 


    PNG
    media_image1.png
    654
    633
    media_image1.png
    Greyscale

Newly submitted amended claims 1-20 dated 4/11/22 and the previously presented claims are related as they store virtual machine image and digital signature.
However, Newly submitted amended claims 1-20 dated 4/11/22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Newly submitted amended claims are drawn to related products/related processes of para 34, which is a distinct embodiment related products/related processes, MPEPE 806.05(j), which requires a request to provision a new virtual machine instance, to authorize creation of a new virtual machine instance and to create a new virtual machine instance.
[0034] As noted above, a virtual computer system service may be used by one or more
customers to provision a virtual machine instance for a variety of uses. The virtual computer
system service may permit a customer to access a marketplace in order to select a virtual
machine image comprising an operating system and a variety of applications that may enable a
customer to perform certain functions (e.g., maintain one or more databases, store client
information, develop web applications, etc.). This virtual machine image may be used to create a
virtual machine instance.


    PNG
    media_image2.png
    331
    651
    media_image2.png
    Greyscale

Previously presented claims were drawn to related products/related processes, of para 62, distinct embodiment related products/related processes, MPEPE 806.05(j), which requires receiving a request to launch a virtual machine, whether to authorize launching of the virtual machine, authorizing launching of the virtual machine, and to launch the virtual machine. 

[0062] As noted above, the virtual computer system service may be configured to provide
customers of the virtual computer system service with an interface, which the customers may utilize to submit one or more requests to launch a virtual machine image.  

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, Amended claims 1-20 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. This application has been granted special status under the accelerated examination program. Extensions of this time period may be granted under 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L ORTIZ CRIADO whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARESH N PATEL/Primary Examiner, Art Unit 2496